Dooley, J.,
dissenting. I agree that plaintiff was not entitled to a hearing on his motion for a new trial. I also agree that a trial court must view the evidence in the light most favorable to the prevailing party and may not grant a new trial unless the jury verdict was clearly wrong. See Hardy v. Berisha, 144 Vt. 130, 134, 474 A.2d 93, 95 (1984). Moreover, the trial court has discretion in ruling on a new trial motion, and we can overturn the ruling only for abuse of discretion. See Weeks v. Burnor, 132 Vt. 603, 606, 326 A.2d 138, 139-40 (1974). Despite our very limited role, we should order a new trial. The verdict was clearly wrong, and it was an abuse of discretion not to overturn it.
Even if we view the facts in the light most favorable to defendant, she was negligent as a matter of law. The accident happened on Route 7 at a construction site. Plaintiff Donald Shaw stopped his vehicle in response to a flag person for the construction company, and defendant rear-ended it with her vehicle. Defendant put forward three explanations for her conduct: (1) plaintiffs’ ear stopped abruptly, (2) the newly paved road was oily, and (3) she was driving a vehicle loaned to her while her vehicle was being repaired and she was unfamiliar with it. The trial court did not accept the latter two reasons, but bought the first one: “[T]he other evidence — reasonable speed by defendant and sudden stop by plaintiffs — presented a substantial dispute for resolution by the jury.”
*612The problem with defendant’s first explanation is that it is directly contrary to the law. The rule is explained in Ploesser v. Burlington Rapid Transit Co., 121 Vt. 133, 141, 149 A.2d 728, 733 (1959), a case in which a bus made an abrupt stop to avoid hitting a car ahead of it and, as a result, injured a passenger of the bus:
Even in the operation of a private vehicle, the law requires the operator to govern his speed and maintain a reasonably safe distance behind the vehicle he is following to provide for the contingency of the lead vehicle coming to a sudden halt. In this situation, failure to so control the factors of time and space which results in the misfortune of injury constitutes negligence.
(Emphasis added). See also Scrizzi v. Baraw, 127 Vt. 315, 318-19, 248 A.2d 725, 728-29 (1968) (affirming directed verdict that defendant was negligent as matter of law in rear-ender case, quoting Ploesser standard); Williamson v. Clark, 103 Vt. 288, 292, 153 A. 448, 450 (1931) (motorist must govern speed to provide for contingency of car in front suddenly stopping).
The applicable standard of care fully answers defendant’s argument that she rear-ended plaintiff because he stopped abruptly. Defendant was required to drive at such a rate of speed that she could avoid the collision if plaintiff stopped abruptly. It is undisputed that she violated this standard of care.
The trial court’s holding would make sense if it stated that plaintiff Donald Shaw’s abrupt stop created a jury question on whether he was negligent, to be compared with defendant’s negligence under our comparative negligence law. This explanation is inapplicable, however, because the trial court refused to submit the question of plaintiff’s negligence to the jury.
I agree with the trial court that the other justifications are insufficient. Defendant’s best alternative was that the accident was caused by the oily condition of the road. Defendant admitted to seeing the roadwork and the construction activity. She also observed that the road was newly tarred. She testified to the road condition as a possible explanation for the collision. Knowing of the road condition, her obligation was to control her vehicle so she could come to a stop in these circumstances. See Nicholson v. Twin State Fruit Corp., 113 Vt. 59, 62, 29 A.2d 819, 821 (1943). She failed to do so.
Defendant’s argument that she should somehow be excused from the responsibility of rear-ending another vehicle because she was driving an unfamiliar loaned vehicle barely deserves mention. Obviously, she is responsible to be sufficiently competent in driving the vehicle to be able to avoid serious accidents.
Viewing the evidence most favorably to defendant, the verdict that she was not negligent is clearly wrong. The trial court refused to grant a new trial for untenable reasons. I believe we must correct the injustice of the defendant’s verdict and order a new trial. Accordingly, I dissent.